COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges O’Brien and AtLee
UNPUBLISHED


              Argued at Richmond, Virginia


              TAIVEON ANTIONIO TUCKER
                                                                               MEMORANDUM OPINION* BY
              v.     Record No. 0301-19-2                                     JUDGE MARY GRACE O’BRIEN
                                                                                     APRIL 21, 2020
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                 James S. Yoffy, Judge

                               John G. LaFratta (Main Street Law Offices, on brief), for appellant.

                               Craig W. Stallard, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     A jury convicted Taiveon Tucker (“appellant”) of first-degree murder in the commission of

              robbery, in violation of Code § 18.2-32; use of a firearm in the commission of murder, in violation

              of Code § 18.2-53.1; and robbery, in violation of Code § 18.2-58. Appellant was seventeen years

              old at the time of the offenses and was tried as an adult pursuant to Code § 16.1-269.1.

                     Appellant asserts two assignments of error. First, he argues that the evidence was

              insufficient to prove he committed the offenses “because no reasonable trier of fact could have

              found that [he] committed robbery.” He contends,

                               [w]ith no evidence of a taking or a use of force or of use of a firearm,
                               there was no robbery and therefore there could be no felony murder
                               in the commission of a robbery, nor a use of a firearm during the
                               commission of a murder.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        In his second assignment of error, appellant asserts that the court “erred by not granting [his]

motion to quash the direct indictment for first-degree murder because [Code §] 16.1-269.1(B)

mandates a preliminary hearing for juveniles being tried as adults for first-degree murder.”

                                           BACKGROUND

                                            A. The incident

        Appellant lived in an apartment building adjacent to the Oakley Townhomes in Henrico

County. On the evening of November 15, 2017, appellant’s friend, Dajounieck Wingfield, who

lived in the same building, joined him outside.

        When appellant saw Wingfield, he asked her “where the jugs were.” Wingfield responded,

“I don’t know, I don’t get into that type of stuff.” Wingfield testified at trial that “jugs” means

“robbing somebody or taking what they have.” Detective Christopher Henry of the Henrico County

Police Department, who testified as an expert in street practices, languages, and terminology,

confirmed Wingfield’s explanation of the term and stated that “jug” means “[t]o rob someone.”

        Wingfield and appellant were joined by other people outside. Wingfield testified that one

man, identified as “Four” or “Fo,” had a gun. Another man, Aarin Anderson, produced cigars,

known as “rellos,” used for smoking marijuana. The group smoked together for about twenty-five

minutes. At one point, Wingfield watched appellant and Anderson walk away and talk privately for

two to three minutes. Shortly thereafter, the group dispersed.

        Wingfield returned to her apartment and came back outside to smoke a cigar. About two

minutes later, she heard gunshots. Wingfield sent appellant an Instagram message asking if “he

[was] okay.” Appellant responded affirmatively and asked to use Wingfield’s cell phone charger.

Wingfield refused his request and did not see him again that night.

        Anderson, who lived in the same building as appellant and had known him for about a year,

testified that on November 15, 2017, he and appellant smoked marijuana in front of the building

                                                  -2-
with Wingfield and the other men. Although Anderson testified at the preliminary hearing that

another individual in the group, Waddell Grant, had a gun, at trial he testified that he did not see

anyone with a gun. At one point, appellant borrowed Anderson’s cell phone, and later, after

Anderson and appellant left the group, they walked toward the Oakley Townhomes “[t]o get some

weed.” An Oakley maintenance worker testified that he saw two people matching the description of

appellant and Anderson in front of the rental office at approximately 9:00 p.m. on November 15,

2017.

        While Anderson and appellant were waiting in the Oakley parking lot, appellant borrowed

Anderson’s cell phone again; when he returned it, appellant told Anderson that he had been talking

to the person who would provide the marijuana. Anderson’s cell phone records, introduced at trial,

showed calls made at 8:24 p.m. and 8:53 p.m.

        A car pulled into the parking lot, and Anderson began walking away. He watched appellant

go to the passenger side, and from a distance of about three or four parking spaces, Anderson saw

appellant open and close the passenger door, walk around the back of the car, and “put[] something

in his pocket.” Anderson heard a gun fire and glass breaking and saw appellant “at the driver’s side

window . . . [c]lose enough to touch it.” Anderson ran back to his apartment complex.

        Within minutes, appellant also returned to the complex looking “shocked,” and asked if

Anderson “heard it.” Anderson did not ask appellant what happened because he “didn’t want to

know,” but he went to a store to buy cigars for them to smoke “[t]he marijuana [they] just got.”

        At 9:03 p.m. on November 15, 2017, a 911 caller reported two gunshots at Oakley

Townhomes and a car parked with its lights on. Henrico County Police Officer Stephen C. Flores

responded and found a car with its lights on, engine running, and a broken window. A body, later

identified as Ra’quan Mayo, was slumped over in the driver’s seat. Mayo had a pistol in his lap and

had been shot in the back of his head.

                                                  -3-
        Henrico County Police Sergeant Joseph Morgello also responded to the crime scene,

followed a trail of broken glass, and discovered a .45 caliber shell casing about “[e]ight or ten

parking places” away from the car. Additionally, the police recovered an unfired .45 caliber

cartridge about 96.4 feet from the driver’s side of the car. A laboratory analysis concluded that both

the casing and cartridge came from the same magazine. Detective Henry testified that an unfired

cartridge could be ejected from a gun when the slide is pulled. He explained that in his experience,

when a live cartridge has been ejected from a gun, someone has either checked the gun to see that it

was loaded or “racked” the gun for purposes of intimidation “to accomplish [a] robbery.”

        The pistol found in Mayo’s lap was a .9mm Glock, which could not have fired the .45

caliber cartridge. Appellant’s fingerprints were located on the outside of the front passenger door

handle of Mayo’s car.

        Detective Henry interviewed appellant the following day. Appellant claimed he did not

know anyone named Aarin Anderson. When Detective Henry showed him Anderson’s photograph,

appellant said that “the dreads looked familiar” but again denied knowing him. Appellant also

stated that “he had never seen [Mayo] in his life.”

        Detective Henry interviewed appellant again after arresting him the next day. Despite his

initial claim that he did not know Mayo, appellant admitted that he had bought marijuana from

Mayo on two occasions before November 15, 2017. Appellant told the detective that on the day of

the incident, he wanted to buy one half-ounce of marijuana from Mayo, and Mayo “fronted” him

the marijuana to sell.1

        Appellant also told the detective that when he returned to his apartment after receiving the

marijuana from Mayo, he heard a gunshot. He considered texting Mayo to check on him but




        Detective Henry testified that “fronting” means to supply drugs to a person who would sell
        1

them and return a portion of the proceeds.
                                                -4-
decided not to because “if he did[,] it would make it look like [appellant] had something to do with

it.”

        Cell phone records established that appellant and Mayo contacted one another twenty-three

times on November 15, 2017. Additionally, Mayo’s cell phone showed the two incoming calls

from Anderson’s phone number on November 15, 2017, at 8:24 p.m. and 8:53 p.m. Prior to that

date, however, Mayo’s cell phone had never received contact from Anderson.

        While incarcerated awaiting trial, appellant made several phone calls that were recorded. In

one call, appellant stated that if witnesses testified at his trial that “jugs” meant “robbery,” then he

was “fucked.” In another call, appellant proposed that Wingfield receive money to change her

testimony.

                                         B. Procedural history

        Appellant was initially arrested for robbery and use of a firearm in the commission of a

robbery. After his arrest, he also was charged with second-degree murder under Code § 18.2-32,

conspiracy to commit robbery, and use of a firearm in the commission of murder. The

Commonwealth filed a notice in the juvenile and domestic relations district court (“the JDR court”)

to have appellant transferred to circuit court for trial as an adult pursuant to Code § 16.1-269.1.

After a probable cause hearing, the JDR court certified all pending charges to the grand jury.

        The grand jury returned indictments for the charges and subsequently returned an additional

indictment for first-degree murder, also under Code § 18.2-32. At that time, the Commonwealth

moved to nolle prosequi the second-degree murder charge, which the court granted.

        Appellant moved to quash the first-degree murder indictment. He argued that although the

second-degree murder charge was transferred to circuit court after a preliminary hearing in the JDR

court, he never received a preliminary hearing on the first-degree murder charge, as required by

Code § 16.1-269.1(B). The court denied the motion.

                                                   -5-
        At the close of the Commonwealth’s case, the court granted appellant’s motion to strike the

charge of conspiracy to commit robbery. The jury found appellant guilty of first-degree murder in

the commission of a robbery, robbery, and use of a firearm in the commission of a murder. The jury

acquitted appellant of use of a firearm in the commission of robbery.

                                              ANALYSIS

                           A. Sufficiency of the evidence to prove robbery

        Appellant argues that the evidence was insufficient to prove that he committed robbery

because there was no evidence that he took Mayo’s marijuana by force, threat, or intimidation. He

also contends that because the evidence was insufficient to prove robbery, he could not be convicted

of first-degree murder in the commission of robbery or use of a firearm in the commission of

murder.

        “[W]hen reviewing a challenge to the sufficiency of the evidence to support a conviction, an

appellate court considers the evidence in the light most favorable to the Commonwealth, the

prevailing party below, and reverses the judgment of the trial court only when its decision is plainly

wrong or without evidence to support it.” Marshall v. Commonwealth, 69 Va. App. 648, 652-53

(2019). “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted to

substitute its own judgment, even if its opinion might differ from the conclusions reached by the

finder of fact at the trial.’” Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks

v. Commonwealth, 67 Va. App. 273, 288 (2017)).

        “Robbery is a common-law crime in Virginia, although its punishment is prescribed by

Code § 18.2-58.” Pritchard v. Commonwealth, 225 Va. 559, 561 (1983). Robbery “is defined as

‘the taking, with intent to steal, of the personal property of another, from his person or in his

presence, against his will, by violence or intimidation.’” Ali v. Commonwealth, 280 Va. 665, 668

(2010) (quoting Durham v. Commonwealth, 214 Va. 166, 168 (1973)).

                                                  -6-
          Initially, appellant argues that there was no evidence, direct or circumstantial, of a “taking.”

He contends that his interaction with Mayo was a consensual transaction for the exchange of drugs.

Relying on the lack of testimony concerning the price of the marijuana, he asserts that the evidence

established that Mayo “fronted” him the drugs and expected payment later.

          However, Wingfield testified that on the date of the robbery and murder, appellant referred

to “jugs” in a conversation with her. Both Wingfield and a detective identified the term as referring

to robbery. Appellant acknowledged that his reference to “jugs” was incriminating when he

mentioned in a phone call following his arrest that if a witness testified that “jugs” meant robbery,

he was “fucked.” In another phone call, appellant indicated that Wingfield should be paid to change

her testimony. The circumstantial evidence establishes that appellant planned and executed the

robbery in order to obtain the marijuana. See Johnson v. Commonwealth, 2 Va. App. 598, 604-05

(1986) (finding that circumstantial evidence alone was sufficient to sustain a conviction).

          Appellant also contends that the Commonwealth failed to prove the taking was

accomplished by force, threat, or intimidation because there was no testimony that anyone saw him

with a gun. However, the Commonwealth is not required to rely solely on direct evidence of gun

possession to prove robbery with a firearm. See Byers v. Commonwealth, 23 Va. App. 146, 150

(1996) (“[P]roof of ‘actual’ possession of a firearm under Code § 18.2-53.1 may be established by

circumstantial evidence, direct evidence, or both.”). “Circumstantial evidence is as competent and

is entitled to as much weight as direct evidence, provided it is sufficiently convincing to exclude

every reasonable hypothesis except that of guilt.” Coleman v. Commonwealth, 226 Va. 31, 53

(1983).

          Although appellant was not seen with a gun on the night Mayo was killed, circumstantial

evidence supports the conclusion that he used a firearm to commit murder during a robbery.

Appellant arranged to meet Mayo to obtain drugs, Mayo was killed by gunfire at approximately the

                                                    -7-
same time the transaction occurred, and appellant gave conflicting statements about his relationship

with Mayo and Anderson. Further, appellant and Anderson were the only people near Mayo at the

time he was killed, and detectives recovered both spent and live ammunition at the crime scene from

a gun that did not match the one found on Mayo’s lap. Detective Henry’s testimony demonstrated

that live ammunition may be “racked” from a gun for purposes of intimidation. “[T]he

Commonwealth need only exclude reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant.” Ragland v. Commonwealth, 67

Va. App. 519, 531 (2017) (quoting Case v. Commonwealth, 63 Va. App. 14, 23 (2014)). No

reasonable hypothesis of innocence flows from the evidence presented at trial, and therefore, the

evidence was sufficient to find appellant guilty of robbery. Additionally, insofar as appellant

challenged his convictions for murder and use of a firearm during the commission of murder

because they were contingent on an erroneous robbery conviction, we affirm those convictions as

well.

                                   B. Motion to quash indictment

        Appellant asserts that the court erred in denying his motion to quash the indictment for

first-degree murder because Code § 16.1-269.1(B) requires a preliminary hearing for juveniles

charged with first-degree murder. Statutory interpretation “presents a pure question of law and is

accordingly subject to de novo review.” Reineck v. Lemen, 292 Va. 710, 721-22 (2016) (quoting

Washington v. Commonwealth, 272 Va. 449, 455 (2006)). Courts must “apply the plain language

of a statute unless the terms are ambiguous or applying the plain language would lead to an absurd

result.” Boynton v. Kilgore, 271 Va. 220, 227 (2006) (citation omitted).

        Code § 16.1-269.1(B) provides that “[t]he juvenile court shall conduct a preliminary hearing

whenever a juvenile 14 years of age or older is charged with murder in violation of [Code

§§] 18.2-31, 18.2-32[,] or 18.2-40.” Code § 16.1-269.1(D) further provides,

                                                 -8-
               Upon a finding of probable cause pursuant to a preliminary hearing
               under subsection B[,] . . . the juvenile court shall certify the charge,
               and all ancillary charges, to the grand jury. Such certification shall
               divest the juvenile court of jurisdiction as to the charge and any
               ancillary charges. Nothing in this subsection shall divest the juvenile
               court of jurisdiction over any matters unrelated to such charge and
               ancillary charges which may otherwise be properly within the
               jurisdiction of the juvenile court.

       Following appellant’s arrest, the Commonwealth moved to certify him as an adult for the

charges of second-degree murder, conspiracy to commit robbery, and the related firearm charges.

After the preliminary hearing, the JDR court granted the Commonwealth’s motion and sent the

cases to the grand jury. The Commonwealth subsequently directly indicted appellant for

first-degree murder and moved the circuit court to nolle prosequi the second-degree murder charge.

Appellant argues that the Commonwealth was precluded from directly indicting him for first-degree

murder in circuit court because his preliminary hearing in the JDR court was for second-degree

murder, not first-degree murder.

       However, the applicable section of the transfer statute, Code § 16.1-269.1(B), does not

delineate the degree of murder that requires a preliminary hearing in the JDR court: “The juvenile

court shall conduct a preliminary hearing whenever a juvenile . . . is charged with murder in

violation of [Code §§] 18.2-31, 18.2-32[,] or 18.2-40.” (Emphasis added). Code § 18.2-32

addresses both first- and second-degree murder. Given the lack of distinction between the degrees

of murder in the transfer statute, it is reasonable to conclude that the General Assembly intended

that a single murder preliminary hearing in the JDR court is sufficient even if the Commonwealth

subsequently determines that the facts warrant a charge for an elevated degree of homicide.

       The limited purpose of a preliminary hearing also supports the denial of appellant’s motion

to quash. “The primary purpose of a preliminary hearing is to ascertain whether there is reasonable

ground to believe that a crime has been committed and the person charged is the one who has

committed it.” Webb v. Commonwealth, 204 Va. 24, 31 (1963) (holding that an adult’s statutory
                                                 -9-
right to a preliminary hearing is waived when a grand jury has already returned an indictment). The

preliminary hearing in the JDR court was to determine “probable cause.” Code § 16.1-269.1(D). It

functioned as a “screening process . . . to determine whether there [was] . . . reasonable ground to

believe that the crime ha[d] been committed and whether the accused [was] the person who

committed it.” Wright v. Commonwealth, 52 Va. App. 690, 699 (2008) (en banc) (quoting Moore

v. Commonwealth, 218 Va. 388, 391 (1977)). See also Williams v. Commonwealth, 208 Va. 724,

728 (1968).

        As required by Code § 16.1-269.1(B), the JDR court conducted a preliminary hearing for

the charge of second-degree murder in violation of Code § 18.2-32. Upon certification of this and

other charges to the circuit court, the JDR court was divested of jurisdiction over any ancillary

charges and only retained jurisdiction over “unrelated” matters. Code § 16.1-269.1(D). See

Holliday v. Commonwealth, 64 Va. App. 168, 169-72 (2014) (holding that conspiracy charges

could be brought by direct indictment in circuit court after the JDR court had “certified a murder

charge and thereby been divested of jurisdiction” over all ancillary charges). The first-degree

murder charge was undoubtedly “related” to the second-degree murder charge because it arose from

the same incident. See Code § 16.1-269.1(D). Because the JDR court found probable cause that

appellant committed murder in violation of Code § 18.2-32, appellant suffered no prejudice from

the denial of an additional preliminary hearing on a different theory of murder also in violation of

Code § 18.2-32.

        The procedural history in this case establishes that appellant received all necessary

protections of the juvenile system. See Kent v. United States, 383 U.S. 541, 556 (1966) (stating that

a juvenile’s transfer from the jurisdiction of the juvenile court to a circuit court for trial as an adult is

“critically important”). As required by Code § 16.1-269.1(B), appellant received a preliminary

hearing in the JDR court for murder charged under Code § 18.2-32. Nothing in Code

                                                   - 10 -
§ 16.1-269.1(B) requires an additional preliminary hearing for a subsequent elevated murder charge

arising from the same facts and also brought under Code § 18.2-32. Accordingly, we find that the

court did not err in denying appellant’s motion to quash the indictment for first-degree murder.

                                          CONCLUSION

       We find no error in the court’s conclusion that the evidence was sufficient to establish

robbery, first-degree murder in the commission of robbery, and use of a firearm in the commission

of murder. Additionally, because appellant had a preliminary hearing in the JDR court for

second-degree murder charged under Code § 18.2-32, the court did not err in denying his motion to

quash a subsequent indictment for first-degree murder charged under the same statute and arising

from the same facts.

                                                                                            Affirmed.




                                                - 11 -